836 F.2d 1342Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Otto BINTZ, Plaintiff-Appellant,v.Jeryl W. RIDDICK, Sr., G.D. Monola, James B. Oliver, WebsterM. Chandler, Walter P. Conrad, Peter M. Meredith,Defendants-Appellees.
No. 87-1112.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 18, 1987.Decided Jan. 7, 1988.

Otto Bintz, appellant pro se.
Philip Richard Trapani, City Attorney, Harold Phillip Juren, Deputy City Attorney, for appellees.
Before DONALD RUSSELL and SPROUSE, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from that court's order denying relief under 42 U.S.C. Secs. 1983 and 1985 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Bintz v. Riddick, C/A No. 87-172-N (E.D.Va.  May 29, 1987).


2
AFFIRMED.